IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 29, 2008

                                       No. 06-31239                   Charles R. Fulbruge III
                                                                              Clerk

PETER R HARVEY; ROBERT P LOFBLAD,

                                           Plaintiffs - Appellants-Cross-Appellees,
v.

ROLAND J JOYCE,

                                           Defendant - Appellee-Cross-Appellant.



                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                                  2:99-CV-775


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       The parties appeal the final judgment of the district court rendered
September 28, 2006 for $512,790.00 in favor of Peter R. Harvey and Robert P.
Lofblad and against Roland J. Joyce. After a careful review of the record and
considering the briefs of the parties and argument of counsel, we are satisfied
that the district court committed no reversible error. Therefore, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.